             Case 5:21-cv-00713 Document 1 Filed 07/27/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 MARIA BRIZUELA DIAZ                           §
                                               §
                                               §
                                               §
                                               §
                                               §
 v.                                            §   CIVIL ACTION NO. 5:21-cv-00713
                                               §
 WAL-MART STORES TEXAS LLC                     §   JURY REQUESTED


                           NOTICE OF REMOVAL OF ACTION
                           UNDER 28 U.S.C. §§ 1332 AND 1446(A)

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

               COMES NOW WAL-MART STORES TEXAS LLC, Defendant in the above

entitled and numbered cause, and files this Notice of Removal of the present cause from the 37th

Judicial District Court of Bexar County, Texas, in which it is now pending, to the United States

District Court for the Western District of Texas, San Antonio Division, showing the Court as

follows:

                                    A.      BACKGROUND

       1.      This action is a civil personal injury lawsuit. This case was commenced by the filing

of an Original Petition in Cause No. 2021CI11406 in the 37th Judicial District Court of Bexar

County, Texas, on June 8, 2021, wherein Plaintiff named Wal-Mart Stores Texas LLC as the sole

Defendant. Pursuant to 28 USC §1446 (a), a copy of the Original Petition is attached hereto and

incorporated herein for all purposes. No other process, pleadings or orders in this matter have been

received by Defendant WAL-MART STORES TEXAS LLC (hereinafter “Defendant”) or by its

attorneys.
              Case 5:21-cv-00713 Document 1 Filed 07/27/21 Page 2 of 5




        2.      Plaintiff filed this civil action against Wal-Mart Stores Texas, LLC asserting

premises liability and/or negligence claims arising from a alleged slip-and-fall incident which is

claimed to have occurred on or about December 11, 2020, while Plaintiff was a patron at

Defendant’s premises located at 11210 Potranco Road, San Antonio, Bexar County, Texas. Pl.

Orig. Pet. at Sec. IV.

        3.      Defendant was served with a copy of Plaintiff’s Original Petition on June 29, 2021.

A copy of the Citation served on Defendant, indicating the date of service, is attached hereto and

incorporated herein for all purposes.

        4.      Defendant filed a responsive pleading in State Court on July 8, 2021, a copy of

which is also attached hereto and incorporated herein for all purposes.

                                 B.      BASIS FOR REMOVAL

        5.      Plaintiff resides in Bexar County in the State of Texas. Id. at Sec. II. Plaintiff was

at the time of the filing of this lawsuit, and remains, a citizen of the State of Texas.

        6.      Wal-Mart Stores Texas, LLC is not a citizen of the State of Texas. Wal-Mart Stores

Texas, LLC was, at the time of the filing of Plaintiff’s Original Petition, and is at the time of filing

of this Notice of Removal, a limited liability company existing under the laws of the State of

Delaware with its principal office and residence in Bentonville, Arkansas.

        7.      Wal-Mart Stores Texas, LLC has one member, Wal-Mart Real Estate Business

Trust. Wal-Mart Real Estate Business Trust was, at the time of the filing of Plaintiff’s Original

Petition, and is at the time of filing of this Notice of Removal, a Delaware Statutory Trust with its

principal office and residence in Bentonville, Arkansas.




                                                   2
                 Case 5:21-cv-00713 Document 1 Filed 07/27/21 Page 3 of 5




       8.         Complete diversity therefore exists between the adverse parties to this action under

28 U.S.C. §1332(a).

       9.         Plaintiff’s Original Petition states, “Plaintiff seeks monetary relief over

$1,000,000.00.” Pl. Orig. Pet. at Sec. VII. Therefore, the amount in controversy exceeds Seventy-

Five Thousand Dollars ($75,000.00), exclusive of interest and costs.

       10.        Upon filing of this Notice of Removal of this cause, written notice of the filing by

Defendant to Plaintiff has been provided as required by law. Notice is also being filed with the

Clerk of the State Court in which this cause was originally filed.

       11.        Based upon the foregoing, this Court has original jurisdiction for this matter

pursuant to 28 U.S.C. § 1332, complete diversity of citizenship, and the matter is one which may

be removed to this Court pursuant to 28 U.S.C. § 1446.

                                  C.      REMOVAL IS TIMELY

       12.        This Notice of Removal is timely filed in accordance with 28 U.S.C. §1446(b), in

that it is filed within thirty (30) days of the service of Plaintiff’s Original Petition on Defendant

and within one year of the initial filing of the lawsuit.


            D.      FILING WITH STATE COURT AND NOTICE TO PLAINTIFF

       13.        Upon filing of this Notice of Removal of this cause, written notice of the filing by

Defendant to Plaintiff will be provided as required by law. A copy of this Notice is also being

filed with the Clerk of the State Court in which this cause was originally filed. A copy of all

processes, pleadings, and orders has been filed separately with this Court pursuant to 28 U.S.C. §

1446(a).




                                                   3
             Case 5:21-cv-00713 Document 1 Filed 07/27/21 Page 4 of 5




                                     E.        JURY DEMAND

       14.     Defendant hereby requests a trial by jury.


                                          F.     PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant prays for removal of the above

entitled and numbered cause from the 37th Judicial District Court of Bexar County, Texas, in which

it is now pending, to the United States District Court for the Western District of Texas, San Antonio

Division, based on diversity of citizenship of the parties.


                                       Respectfully submitted,

                                       /s/ Jaime A. Saenz
                                       Jaime A. Saenz
                                       Attorney-In-Charge
                                       Texas State Bar No. 17514859
                                       Email: ja.saenz@rcclaw.com
                                       COLVIN, SAENZ, RODRIGUEZ & KENNAMER, L.L.P.
                                       1201 E. Van Buren Street
                                       Brownsville, TX 78520
                                       Telephone: (956) 542-7441
                                       Facsimile: (956) 541-2170

                                       ATTORNEY FOR DEFENDANT




                                                  4
            Case 5:21-cv-00713 Document 1 Filed 07/27/21 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document has been served on this

27th day of July, 2021 to all counsel of record who are deemed to have consented to electronic

service via the Court’s CM/ECF system per Local Rule 5.1(d).



                                           /s/ Jaime A. Saenz




                                              5
